RATEMAKING JURISDICTIONS AND REGULATORY AGENCIES The Company is subject to regulation by the Arizona Corporation Commission (ACC), the Public Utilities Commission of Nevada (PUCN) and the California Public Utilities Commission (CPUC).These commissions regulate public utility rates, practices, facilities, and service territories in their respective states. The Federal Energy Regulatory Commission (FERC) regulates a wholly owned subsidiary of the Company, Paiute Pipeline Company (Paiute), and the rates it charges for transportation of gas directly to certain end-users and the transportation and storage of gas to various local distribution companies for resale in northern Nevada and northern California. Shown below is a list of the Company's ratemaking jurisdictions and the corresponding regulatory agency having jurisdiction: Ratemaking Jurisdiction Regulatory Agency Arizona: Arizona Corporation Commission 1200 West Washington Web site:www.azcc.gov Phoenix, AZ85007-2996 (602) 542-4251 FAX: (602) 542-2129 California: California Public Utilities Commission Northern 505 Van Ness Avenue Web site:www.cpuc.ca.gov Southern San Francisco, CA94102-3298 South Lake Tahoe (415) 703-2782 FAX: (415) 703-1758 Nevada: Public Utilities Commission of Nevada Northern 1150 East William Street Web site:http://puc.nv.gov Southern Carson City, NV89701-3109 (775) 684-6101 FAX: (775) 684-6110 Nevada/California: Federal Energy Regulatory Commission Paiute 888 First Street, N.E. Web site:www.ferc.gov Washington, DC20426 (202) 502-6088 FAX: (202) 208-2106 A list of the commissioners appointed or elected to the various regulatory agencies follows this page. SUMMARY OF COMMISSIONER STATUS BY JURISDICTION March 2014 ARIZONA Five members, elected statewide to four-year staggered terms.Governor appoints replacements, if position is vacated. Chairman Bob Stump Rep. Term ends 01/2017 Commissioner Susan Bitter Smith Rep. Term ends 01/2017 Commissioner Bob Burns Rep. Term ends 01/2017 Commissioner Brenda Burns Rep. Term ends 01/2015 Commissioner Gary Pierce Rep. Term ends 01/2015 Executive Director Jodi Jerich CALIFORNIA Five members, appointed to six-year staggered terms by Governor and confirmed by Senate. President Michael R. Peevey Dem. Term ends 12/31/2014 Commissioner Michel P. Florio Dem. Term ends 01/01/2017 Commissioner Carla J. Peterman Dem. Term ends 12/31/2018 Commissioner Catherine J. K. Sandoval Dem. Term ends 01/01/2017 Commissioner Michael Picker Dem. Term ends 01/01/2020 Executive Director Paul Clanon NEVADA Three members, appointed to four-year staggered terms by Governor; no confirmation required. Chairman Alaina Burtenshaw Dem. Term ends 09/30/2017 Commissioner David Noble Ind. Term ends 09/30/2016 Commissioner Rebecca Wagner Rep. Term ends 09/30/2015 Executive Director Crystal Jackson FERC Up to five members, appointed to five-year staggered terms by President and confirmed by U.S. Senate. Acting Chairman Cheryl A. LaFleur Dem. Term ends 06/30/2014 Commissioner Tony Clark Rep. Term ends 06/30/2016 Commissioner Philip D. Moeller Rep. Term ends 06/30/2015 Commissioner John R. Norris Dem. Term ends 06/30/2017 Secretary Kimberly D. Bose SUMMARY OF KEY REGULATORY FILINGS ADDITIONAL ADDITIONAL PERCENT OVERALL RATE OF MARGIN MARGIN AUTHORIZED RATE OF RETURN ON COMMON FILING TEST FILING EFFECTIVE REQUESTED AUTHORIZED OF REQUESTED RETURN COMMON EQUITY EQUITY JURISDICTION TYPE [1] PERIOD DATE DATE ($mm) ($mm) AMOUNTS GRANTED GRANTED RATIO NEVADA Docket No. 09-04003(NNV) GRC 11/30/08 04/03/09 11/01/09 ) NM Docket No. 09-04003(SNV) GRC 11/30/08 04/03/09 11/01/09 66 Docket No. 09-06016(SNV) VIER 06/15/09 11/01/09 ) ) Docket No. 10-06008(SNV) VIER 06/04/10 11/01/10 ) ) Docket No. 11-06003(SNV) VIER 06/03/11 11/01/11 Docket No. 12-04005 (NNV) [2] GRC 11/30/11 04/04/12 04/09/13 34 Docket No. 12-04005 (SNV) [2] GRC 11/30/11 04/04/12 04/09/13 27 Docket No. 13-06006(SNV) VIER 06/04/13 01/01/14 ) ) ARIZONA Docket No. G-0155A-07-0504 GRC 04/30/07 08/31/07 12/01/08 68 Docket No. G-0155A-10-0458 GRC 06/30/10 11/12/10 01/01/12 72 CALIFORNIA Advice Letter No. 722(SCA) Attrition 11/01/04 01/01/05 Advice Letter No. 722(NCA) Attrition 11/01/04 01/01/05 Advice Letter No. 747-A(SCA) Attrition 11/23/05 04/13/06 65 Advice Letter No. 747-A(NCA) Attrition 11/23/05 04/13/06 72 Advice Letter No. 769(SCA) Attrition 11/17/06 01/01/07 Advice Letter No. 769(NCA) Attrition 11/17/06 01/01/07 Advice Letter No. 789(SCA) Attrition 11/01/07 01/01/08 Advice Letter No. 789(NCA) Attrition 11/01/07 01/01/08 Application 07-12-022(SCA) GRC 12/31/09 12/21/07 01/01/09 34 Application 07-12-022(NCA/SLT) GRC 12/31/09 12/21/07 01/01/09 39 Advice Letter No. 829(SCA) Attrition 10/30/09 01/01/10 Advice Letter No. 829(NCA/SLT) Attrition 10/30/09 01/01/10 Advice Letter No. 857(SCA) Attrition 12/01/10 01/01/11 Advice Letter No. 857(NCA/SLT) Attrition 12/01/10 01/01/11 Advice Letter No. 877(SCA) Attrition 11/22/11 01/01/12 ) ) Advice Letter No. 877(NCA/SLT) Attrition 11/22/11 01/01/12 Advice Letter No. 904/905(SCA) Attrition 11/29/12 01/01/13 Advice Letter No. 904/905(NCA/SLT) Attrition 11/29/12 01/01/13 ) ) Application 12-12-024(SCA) GRC 12/31/14 12/20/12 TBD TBD TBD TBD TBD TBD Application 12-12-024(NCA/SLT) GRC 12/31/14 12/20/12 TBD TBD TBD TBD TBD TBD FERC Docket No. RP09-406 GRC 08/31/09 02/27/09 09/01/09 22 [3
